Citation Nr: 0507218	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for cold weather 
injuries to both feet.  

2.	Entitlement to service connection for depressive disorder.  

3.	Evaluation of residuals of right inguinal hernia currently 
evaluated at 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from April 1956 to November 
1957.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2002 
and September 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.    

The Board refers to the RO for further development the 
veteran's claim, corroborated by medical personnel, of 
persistent discomfort surrounding scar tissue left by the 
veteran's in-service hernia surgery.  Though the veteran is 
not entitled to an increased rating for residuals of inguinal 
hernia (as is detailed below), he may be entitled to service 
connection for a disorder secondary to hernia surgery.  


FINDINGS OF FACT

1.	The veteran's disorders of the feet are not related to 
active service.  

2.	The veteran's depressive disorder is not related to active 
service.  

3.	The veteran's in-service hernia is not a recurrent 
disorder.  


CONCLUSIONS OF LAW

1.	The veteran's disorders of the feet were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.	The veteran's depressive disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

3.	The schedular criteria for a rating in excess of 0 percent 
for a service-connected inguinal hernia disorder have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7338 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claims for 
service connection, the RO advised the veteran by letters 
dated in January 2001 and February 2002 of the evidence that 
would substantiate the veteran's claims, and the 
responsibility for obtaining the evidence.  The veteran was 
later provided with a copy of the original rating decision 
dated in April 2002 setting forth the general requirements of 
then-applicable law pertaining to a claim for service 
connection.  In September 2003 the veteran was provided with 
the Statement of the Case which reiterated the general 
notification found in the rating decision.  With regard to 
the veteran's service connection claim for residuals of an 
inguinal hernia, the RO provided the veteran with a rating 
decision granting his claim in September 2003, which set 
forth the general requirements of then-applicable law 
pertaining to his claim.  Then, in April 2004, the veteran 
was provided with a Statement of the Case which provided 
relevant law and requirements for the veteran's claim to an 
increased rating.  This general notification was then 
reiterated in an April 2004 Supplemental Statement of the 
Case.  

Because the veteran had been continually apprised for 
approximately 39 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  In January 
2001 the RO learned that the veteran's service medical 
records apparently had been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Nevertheless,  the RO did obtain the veteran's DD-
214, and service medical records pertaining to the period of 
time most relevant to the adjudication of the veteran's 
claims.  The RO also obtained VA medical records and private 
medical records reflecting private medical care.  The record 
indicates that the RO reviewed all relevant records prior to 
its rating decision.  Moreover, to further develop his 
claims, VA afforded the veteran physical examinations and the 
opportunity to appear before a hearing.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claims for Service Connection

I.	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).  There is a heightened obligation to 
consider carefully this rule in cases such as the veteran's, 
where records are presumed to have been or were destroyed in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).       


II.	Analysis

The veteran claims that he incurred cold weather injuries to 
his feet as a result of outdoor service in West Virginia in 
the winter of 1956-1957.  The veteran maintains that medical 
personnel nearly amputated his feet during hospitalization at 
the Walter Reed Army Hospital (WRAMC) in Washington, DC.  He 
further claims that he developed a depressive disorder as a 
result of this experience.  

VA medical records show that the veteran has current 
disorders of the feet.  See Pond, 12 Vet. App. at 346.  In a 
March 2002 Compensation and Pension examination, the examiner 
found that the veteran experienced numbness, burning, 
wetness, tingling, and pins and needles sensations to both 
feet with diminished sensory responses.  In a subsequent 
podiatry examination in March 2002, the examiner found 
evidence of chronic degenerative joint disease in both feet, 
as well as calcaneal spurs in both feet.  

Medical records also show that the veteran has a current 
depressive disorder.  Id. at 346.  A January 2001 VA 
examination found that the veteran has recurrent major 
depression.  This diagnosis is supported by private 
physicians who attest to the veteran's depressive disorder in 
letters dated March and April of 2002.  

The record also contains a nexus opinion from the VA 
podiatrist stating that it is more likely than not likely 
that the veteran's foot disability is due to in-service 
frostbite/trench foot and not due to the presence of 
arthritis in his feet.  Id. at 346.  

The record lacks sufficient evidence, however, showing that 
the veteran's foot disability and depressive disorder were 
incurred in active service.  Id. at 346.  The veteran's DD-
214 presents no notation of disability upon discharge from 
service.  And service medical records show no treatment for 
the veteran's claimed injuries at the time the veteran claims 
to have been treated.  Specifically, the veteran maintains 
that he incurred his cold weather injuries to his feet in the 
winter of 1956-1957, and that these injuries were treated 
over an approximate six-week period at the WRAMC.  But 
records obtained from WRAMC, reflecting in-patient treatment 
from February 5, 1957 to March 7, 1957, show no such 
treatment.  During the time the veteran claims he was 
hospitalized for injuries that nearly resulted in amputation 
of both feet, there are no references to this disability or 
to the one he claims stemmed from it, depression.  Rather, 
the WRAMC records show surgery and treatment for the 
veteran's inguinal hernia, and show complaints and treatment 
for back pain and neck stiffness.  

The Board also finds persuasive the absence of records 
reflecting diagnoses, treatment, or complaints of depressive 
disorder and cold weather injuries.  The earliest documentary 
evidence of treatment for foot disabilities is found in a 
letter from the veteran's physician dated in October 1989, 
over 30 years following the veteran's separation from 
service.  The earliest documentary evidence of treatment for 
depression is found in a letter from the veteran's physician 
dated in September 1999, over 40 years following separation 
from service.  

The Board does note that in a letter dated in April 2002, 
E.R., M.D. attests that the veteran was hospitalized for 
depressive disorder in 1967 and, while hospitalized, was 
treated with valium for depressive disorder and Motrin for 
foot pain.  The record is absent of evidence supporting this 
reference.  Nevertheless, assuming this reference is 
accurate, the earliest evidence of treatment for a foot 
disorder or a depressive disorder is still years following 
discharge from service in 1957.  

The Board has considered the several statements submitted by 
family members and acquaintances of the veteran.  Though the 
Board finds these statements of value with regard to the 
veteran's current disabilities, these statements do not 
provide direct evidence of an in-service incurrence of the 
disabilities at issue.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)(laypersons not competent to testify to 
medical diagnosis or etiology).

The Board has also considered the several letters from 
physicians attesting to the veteran's disabilities, and the 
VA podiatrist's opinion linking the veteran's foot disability 
to active service.  The Board finds these opinions of value 
with regard to the veteran's current disabilities.  However, 
the Board does not find these opinions of value on the issue 
of in-service incurrence of these disabilities - the 
proffered opinions and comments are based on the veteran's 
unsubstantiated accounts of in-service injuries.  For 
example, the VA podiatrist's opinion appears to be formed 
exclusively on the veteran's own subjective report.  This 
examiner had no evidentiary basis on which to state that the 
veteran's current foot disabilities are related to active 
service.  His opinion relied on mere recitations from the 
veteran.  This examiner is not competent to opine on in-
service incurrence of a disability in the absence of evidence 
of such.  Moreover, a subjectively held belief in the 
veteran's credibility is not competent medical evidence.

The law provides in this regard that opinions of physicians 
that the veteran is truthful in his account is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, 
while a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993)(generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).
    
The Board has also considered that most of the veteran's 
service medical records are presumed lost, and that under 
O'Hare there is a heightened obligation to consider the 
benefit-of-the-doubt rule with respect to the veteran's 
claims.  The Board finds, however, that the impact of 
O'Hare's guidance is limited in this matter - the loss of 
certain records has had a limited impact in this case because 
those medical records most critical to the resolution of 
these claims, covering treatment at WRAMC at the time of the 
veteran's claimed injuries, have been found and reviewed.  
And pursuant to this review, the Board finds the 
preponderance of the evidence against the veteran's service-
connection claims for foot disabilities and depressive 
disorder.  Therefore, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




The Merits of the Claim for an Increased Rating

I.	Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 7338 addresses rating criteria for inguinal 
hernias.  Thereunder, a 0 percent rating is warranted where 
the hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is warranted where the 
hernia is postoperatively recurrent, but readily reducible 
and well supported by truss or belt.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

II. 	Analysis

Service medical records from WRAMC show that the veteran 
underwent inguinal hernia surgery while in service in 
February 1957.  Based on these records, the RO granted the 
veteran service connection for residuals of inguinal hernia.  
Based upon additional evidence of record, the RO rated the 
veteran at 0 percent disabling.  After careful review of the 
evidence, the Board finds a 0 percent rating appropriate as 
well.  

In the March 2002 Compensation and Pension Examination, the 
examiner found a residual scar from the veteran's inguinal 
hernia surgery, but also found no recurrence of the hernia.  
Though the veteran has submitted evidence that he experiences 
itchiness on the scar tissue, wears a belt, and has 
difficulty lifting over 10 pounds, he has not submitted 
evidence that satisfies criteria required for a 10 percent 
disability evaluation - namely, that his hernia has been 
recurrent since his surgery 48 years ago.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply in the 
assessment of this claim either.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cold weather injuries 
to both feet is denied.  

Entitlement to service connection for major depressive 
disorder is denied.  

Entitlement to a compensable rating for  residuals of right 
inguinal hernia is denied.  



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


